Citation Nr: 1803999	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-07 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for sciatica of the right lower extremity, secondary to service-connected degenerative joint disease of the lumbar spine with thoracic spine myofascial strain (lumbar disability).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel
INTRODUCTION

The Veteran retired from service with the United States Air Force in September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 


FINDING OF FACT

The Veteran suffers from inflammation of the sciatic nerve due to impingement of the nerve from the degeneration of her lumbar spine.


CONCLUSION OF LAW

The criteria for service connection for sciatica of the right lower extremity have been met.  38 U.S.C. §§ 1110, 1111, 1113, 1131, 1132, 1133 (2012); 38 C.F.R. 
§§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that her claimed sciatica of her right lower extremity is secondary to her service-connected lumbar disability.  See April 2012 Statement in Support of Claim; February 2014 VA Form 9; see generally August 2017 Board Hearing Transcript; see also February 2013 Rating Decision (granting service connection for the lumbar disability).
Service connection may be established on a secondary basis if the evidence demonstrates the claimed disability is proximately due to or the result of a service-connected disease or injury; or the claimed disability increased in severity beyond its natural progression proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a), (b).  

In furtherance of this claim, the Veteran has undergone multiple VA examinations.  See March 2012 Back Conditions VA Examination Report; February 2013 Back Conditions VA Examination Report; September 2014 Back Conditions VA Examination Report; September 2014 Peripheral Nerve Conditions VA Examination Report; February 2015 Back Conditions VA Examination Report; March 2016 Peripheral Nerves VA Examination Report.  However, each VA examiner determined there was no current neurological disability associated with the right lower extremity.  

Notably, despite acknowledging the Veteran had intermittent pain as well as muscle spasms in both her lower extremities, which were symptoms of a peripheral nerve condition, the March 2016 VA examiner only diagnosed her with lumbar radiculopathy of the left lower extremity.  March 2016 Peripheral Nerves VA Examination Report.  In doing so, the VA examiner did not explain the lack of diagnosis with respect to the right lower extremity nor considered and weighed her relevant lay statements of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006).  Further, the VA examiner failed to address her private treatment records, which were inconsistent with the findings.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  As such, the Board finds the March 2016 Peripheral Nerves VA Examination Report is inadequate.  

For similar reasons, the Board finds the March 2012 Back Conditions VA Examination Report; February 2013 Back Conditions VA Examination Report; September 2014 Back Conditions VA Examination Report; September 2014 Peripheral Nerve Conditions VA Examination Report; and February 2015 Back Conditions VA Examination Report are also inadequate as they pertain to the claim at hand.  See Stefl, supra; Buchanan, supra.
Necessarily, the Board must rely on the Veteran's private treatment records.  A review of the same discloses that in April 2012, a physical therapist assessed that she had radiculopathy of the bilateral lower extremities.  April 2012 F.P.T. Initial Evaluation.  Several months later, in June 2012, a physician indicated an assessment of neuralgia/neuritis, not otherwise specified, following her report of numbness and tingling in her feet.  June 2012 I.R. Treatment Note.  The following year, in June 2013, a spine surgeon excluded the diagnosis of radiculopathy of the right lower extremity, but rather, stated the diffuse numbness and burning in the feet reported by her were more compatible with neuritis or neuropathy.  June 2013 D.S.S. Progress Note.  Thereafter, a November 2015 T.I.H. Magnetic Resonance Imaging (MRI) Report of the lumbar spine revealed right paracentral disc protrusion at the L4-L5, which was causing a mass effect upon the right lateral recess and the descending right L5 nerve root, as well as interval anterior fusion at the L5-S1.

Most recently, in August 2017, Dr. F.T., a spine surgeon, indicated having reviewed a MRI of her lumbar spine conducted the day before.  See August 16, 2017 Spine Note from Dr. F.T.; see also August 15, 2017 Diagnostic Report.  Dr. F.T. explained the MRI showed disc degeneration throughout the lumbar spine as well as facet arthropathy.  

Dr. F.T. relayed the Veteran was four years status post lumbar anterior interbody fusion at the L5-S1.  See August 16, 2017 Spine Note from Dr. F.T.; see also August 2017 Board Hearing Transcript at 6 (the Veteran testified that she underwent a lumbar fusion in October 2014, and Dr. F.T. was one of the spine surgeons who performed the procedure).  While she did well for a few years, the pain in her back as well as in her legs bilaterally had returned.  She continued to have some neuropathy in her legs, to include inflammation of the sciatic nerve.  According to Dr. F.T., the sciatic nerve inflammation stemmed from the chemical or mechanical impingement of the nerve from the degeneration of the spine.   

In view of the above, it is clear that the most probative evidence of record establishes the Veteran has been suffering from neurological symptoms in her right lower extremity throughout the pendency of this claim.  These symptoms are similar to those she experiences in her left lower extremity, for which she is already service-connected.  See February 2013 Rating Decision (granting service connection for sciatic of the left lower extremity).  Moreover, Dr. F.T., her treating spine surgeon, specifically determined she suffered from sciatic nerve inflammation bilaterally due to impingement of the nerve from the degeneration of the spine.  

As such, the Board finds the preponderance of the evidence supports the Veteran's service connection claim for sciatica of the right lower extremity, secondary to the lumbar disability.  38 C.F.R. § 3.310(a).


ORDER

Service connection for sciatica of the right lower extremity is granted.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


